Title: To James Madison from James Sheafe, 13 January 1804 (Abstract)
From: Sheafe, James
To: Madison, James


13 January 1804, Portsmouth, New Hampshire. “I had the honor to confer with you in Jany. 1802, at your office in Washington on the subject of my claims on the French Republic for restitution of property under the Convention of 30 September 1800, at which time you favored me with a letter to Mr. Livingston, Minister at Paris, requesting him ‘to patronize such claims’; this letter I found very serviceable, & have received a favorable answer from the Minister.
“A new difficulty has arisen in my claim, and no doubt the same exists in many others. After, at very great expense, having obtained a decree from the Council of Prizes at Paris, that the value of my property should be restored by the Captors: before this value could be fixed by the proper tribunal the Captors failed. Years may elapse before it can be ascertained what or whether any thing can be obtained from the captors. In the mean time, the sum mentioned in the conjectural note may be exhausted, before the necessary documents can be brought forward to ascertain the insufficiency of the Captors. On this subject my correspondents in France have written me, whose letter I now inclose, for your perusal.
“I have taken the liberty to state this case for your consideration & pray you to apply such remedy of general nature, as such cases may appear to you to deserve, either by instructions to the Agent, or in such other way as you shall think proper. The favor of an answer, will much oblige me.”
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 143, France, Adjudication of Unsettled Spoliation Claims, Unbound Records, folder “Sheafe”). 2 pp.; in a clerk’s hand, signed by Sheafe; docketed by Wagner. Enclosure not found.



   
   For Sheafe’s case, see JM to Sheafe, 27 Jan. 1802, and JM to Livingston, 27 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:424–25 and nn., 426).


